Title: To Benjamin Franklin from Chaumont, 2 August 1779
From: Chaumont
To: Franklin, Benjamin


Monsieur le Docteur
L’orient ce 2 aoust 1779.
Je Rends Compte a M. de Sartines qu’au moyen de L’expulsion des anglais du Bord du Bonhomme Richard et de leur Remplacement par de Bons americains et par trente portuguais, Ce vaisseau peut Naviguer en Sureté et Remplir Sa mission. Je Suplie V. Ex. Si elle a des ordres a Donner a M. Jones de ne pas Les Differer pour eviter La perte du tems et de L’argeant.
Je Suis avec Respect Monsieur Le Docteur Vostre tres humble et tres obeissant Serviteur
Leray DE Chaumont
M. Le Docteur franklin.
 
Notation: Le Ray De Chaumont L’Orient 2. aout 1779.
